DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          This is in response to amendment filed on 9/24/2021 in which claims 1-4, 6-8, 10-18, 35 and 46 are pending and claims 5, 9, 19-34, 36-45 and 47-56 are cancelled. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-18, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior arts of Hwuang (20190089504; 20190036746) teaches a method of  transmitting  demodulation reference signal (DMRS) to a base station through a single subcarrier in the at least one symbol, wherein the reference signal sequence is generated when the number of subcarriers within a resource unit defined in the NB-IoT is 1, wherein the resource unit is defined as consecutive SC-FDMA (Single Carrier-Frequency Division Multiplexing Access) symbols in a time domain and consecutive subcarriers in a frequency domain. However the closest prior arts above, alone or in combination with the cited prior arts fail to anticipate or render obvious the following recited features: wherein the first DMRS is orthogonal to a second DMRS, the second DMRS generated using a second spreading function for spreading a second pi/2-BPSK sequence or another DMRS sequence to occupy a second subset of the plurality of subcarriers in the frequency domain, wherein the first subset of the plurality of subcarriers on which the first DMRS is mapped comprises a plurality of odd subcarriers within the plurality of subcarriers; and wherein the second subset of the plurality of subcarriers on which the second DMRS is mapped comprises a plurality of even subcarriers within the plurality of subcarriers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US-20190081840-$ or US-20190036746-$ or US-20170201989-$ or US-20200412431-$ or US-20190089504-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633